Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Examiner disagrees with the appellants argument that there is no vent in Fischer and there is no evidence that a vent is necessary or desired. Fischer discloses "The air bag 14 may also include a vent (not shown) for releasing inflation fluid from the inflatable volume 54 of the air bag 14.", see paragraph 0020. Deng teaches a vent positioned where a seam would extend to provide desired absorbing characteristics. "The vent 24 may be centered on the line L of the first panel 14", see col.3 line 43 and fig.3 the line L following the seam 26 see fig.6, and Deng teaches "the vent 24, 25 allows gas to exit the airbag 10, 210, 310 in the inflated position. The vent 24, 25 may be tuned to allow suitable venting of the airbag 10, 210, 310 to provide desired impact absorbing characteristics of the airbag 10, 210, 310.", see col.5 lines 43-47.  
	While several of the arguments are not persuasive, examiner agrees that there is no evidence that the best location for a vent on Fischer would be along the seam. The seam in Fischer is along a lower side facing an occupant (seam 152, see B fig.4 and B' fig.2), the seam and vent of Deng is necessarily directed away from the occupant so (see fig.2). Therefore claim 1 is not obvious over Fischer in view of Deng.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616